
	
		II
		110th CONGRESS
		1st Session
		S. 83
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. McCain (for himself,
			 Ms. Snowe, Mr.
			 Biden, and Mr. Lieberman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide increased rail transportation
		  security
	
	
		1.Short titleThis Act may be cited as the
			 Rail Security Act of
			 2007.
		2.Rail
			 transportation security risk assessment
			(a)In
			 general
				(1)Vulnerability
			 assessmentThe Assistant Secretary of Homeland Security for the
			 Transportation Security Administration (referred to in this Act as the
			 Assistant Secretary), in consultation with the Secretary of
			 Transportation, shall conduct a vulnerability assessment of freight and
			 passenger rail transportation (encompassing railroads, as that term is defined
			 in section 20102(1) of title 49, United States Code), which shall
			 include—
					(A)identification
			 and evaluation of critical assets and infrastructures;
					(B)identification of
			 threats to those assets and infrastructures;
					(C)identification of
			 vulnerabilities that are specific to the transportation of hazardous materials
			 via railroad; and
					(D)identification of
			 security weaknesses in passenger and cargo security, transportation
			 infrastructure, protection systems, procedural policies, communications
			 systems, employee training, emergency response planning, and any other area
			 identified by the assessment.
					(2)Existing
			 private and public sector effortsThe assessment conducted under
			 this subsection shall take into account actions taken or planned by both public
			 and private entities to address identified security issues and assess the
			 effective integration of such actions.
				(3)RecommendationsBased
			 on the assessment conducted under this subsection, the Assistant Secretary, in
			 consultation with the Secretary of Transportation, shall develop prioritized
			 recommendations for improving rail security, including any recommendations the
			 Assistant Secretary has for—
					(A)improving the
			 security of rail tunnels, rail bridges, rail switching and car storage areas,
			 other rail infrastructure and facilities, information systems, and other areas
			 identified by the Assistant Secretary as posing significant rail-related risks
			 to public safety and the movement of interstate commerce, taking into account
			 the impact that any proposed security measure might have on the provision of
			 rail service;
					(B)deploying
			 equipment to detect explosives and hazardous chemical, biological, and
			 radioactive substances, and any appropriate countermeasures;
					(C)training
			 employees in terrorism prevention, passenger evacuation, and response
			 activities;
					(D)conducting public
			 outreach campaigns on passenger railroads;
					(E)deploying
			 surveillance equipment; and
					(F)identifying the
			 immediate and long-term costs of measures that may be required to address those
			 risks.
					(b)Consultation;
			 Use of Existing ResourcesIn carrying out the assessment required
			 by subsection (a), the Assistant Secretary shall consult with rail management,
			 rail labor, owners or lessors of rail cars used to transport hazardous
			 materials, first responders, shippers of hazardous materials, public safety
			 officials (including those within other agencies and offices within the
			 Department of Homeland Security), and other relevant parties.
			(c)Report
				(1)ContentsNot
			 later than 180 days after the date of the enactment of this Act, the Assistant
			 Secretary shall submit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report that contains—
					(A)the assessment
			 and prioritized recommendations required by subsection (a) and an estimate of
			 the cost to implement such recommendations;
					(B)a plan, developed
			 in consultation with the freight and intercity passenger railroads, and State
			 and local governments, for the government to provide increased security support
			 at high or severe threat levels of alert; and
					(C)a plan for
			 coordinating rail security initiatives undertaken by the public and private
			 sectors.
					(2)FormatThe
			 Assistant Secretary may submit the report in both classified and redacted
			 formats if the Assistant Secretary determines that such action is appropriate
			 or necessary.
				(d)2-Year
			 updatesThe Assistant Secretary, in consultation with the
			 Secretary of Transportation, shall update the assessment and recommendations
			 every 2 years and transmit a report, which may be submitted in both classified
			 and redacted formats, to the Committees named in subsection (c)(1), containing
			 the updated assessment and recommendations.
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Assistant Secretary $5,000,000 for fiscal year 2008 to carry out this
			 section.
			3.Rail
			 security
			(a)Rail police
			 officersSection 28101 of title 49, United States Code, is
			 amended by striking the rail carrier each place it appears and
			 inserting any rail carrier.
			(b)Review of rail
			 regulationsNot later than 1 year after the date of the enactment
			 of this Act, the Secretary of Transportation, in consultation with the
			 Assistant Secretary, shall review existing rail regulations of the Department
			 of Transportation for the purpose of identifying areas in which those
			 regulations need to be revised to improve rail security.
			4.Study of foreign
			 rail transport security programs
			(a)Requirement for
			 studyNot later than 1 year after the date of the enactment of
			 this Act, the Comptroller General of the United States shall complete a study
			 of the rail passenger transportation security programs that are carried out for
			 rail transportation systems in Japan, member nations of the European Union, and
			 other foreign countries.
			(b)PurposeThe
			 purpose of the study conducted under subsection (a) shall be to identify
			 effective rail transportation security measures that are in use in foreign rail
			 transportation systems, including innovative measures and screening procedures
			 determined effective.
			(c)ReportThe
			 Comptroller General shall submit a report on the results of the study conducted
			 under subsection (a) to the Committee on Commerce, Science, and Transportation
			 of the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives. The report shall include the Comptroller General’s
			 assessment regarding whether it is feasible to implement within the United
			 States any of the same or similar security measures that are determined
			 effective under the study.
			5.Passenger,
			 baggage, and cargo screening
			(a)Requirement for
			 study and reportThe Assistant Secretary, in cooperation with the
			 Secretary of Transportation, shall—
				(1)conduct a study
			 to analyze the cost and feasibility of requiring security screening for
			 passengers, baggage, and cargo on passenger trains; and
				(2)not later than 1
			 year after the date of the enactment of this Act, submit a report containing
			 the results of the study and any recommendations that the Assistant Secretary
			 may have for implementing a rail security screening program to—
					(A)the Committee on
			 Commerce, Science, and Transportation of the Senate; and
					(B)the Committee on
			 Transportation and Infrastructure of the House of Representatives.
					(b)Pilot
			 programAs part of the study conducted under subsection (a), the
			 Assistant Secretary shall complete a pilot program of random security screening
			 of passengers and baggage at 5 passenger rail stations served by Amtrak, which
			 shall be selected by the Assistant Secretary. In conducting the pilot program
			 under this subsection, the Assistant Secretary shall—
				(1)test a wide range
			 of explosives detection technologies, devices, and methods;
				(2)require that
			 intercity rail passengers produce government-issued photographic
			 identification, which matches the name on the passenger’s tickets before the
			 passenger boarding a train; and
				(3)attempt to give
			 preference to locations at the highest risk of terrorist attack and achieve a
			 distribution of participating train stations in terms of geographic location,
			 size, passenger volume, and whether the station is used by commuter rail
			 passengers and Amtrak passengers.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Assistant Secretary to carry out this section $5,000,000 for fiscal year
			 2008.
			6.Certain
			 personnel limitations not to applyAny statutory limitation on the number of
			 employees in the Transportation Security Administration of the Department of
			 Transportation, before or after its transfer to the Department of Homeland
			 Security, does not apply to the extent that any such employees are responsible
			 for implementing the provisions of this Act.
		7.Fire- and
			 life-safety improvements
			(a)Life-Safety
			 NeedsThe Secretary of Transportation may award grants to Amtrak
			 for the purpose of making fire- and life-safety improvements to Amtrak tunnels
			 on the Northeast Corridor in New York, New York, Baltimore, Maryland, and
			 Washington, D.C.
			(b)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of Transportation for the purposes of carrying out subsection (a) the
			 following amounts:
				(1)For the 6 New
			 York tunnels, to provide ventilation, electrical, and fire-safety technology
			 upgrades, emergency communication and lighting systems, and emergency access
			 and egress for passengers—
					(A)$100,000,000 for
			 fiscal year 2008;
					(B)$100,000,000 for
			 fiscal year 2009;
					(C)$100,000,000 for
			 fiscal year 2010; and
					(D)$170,000,000 for
			 fiscal year 2011.
					(2)For the Baltimore
			 & Potomac tunnel and the Union tunnel, together, to provide adequate
			 drainage, ventilation, communication, lighting, and passenger egress
			 upgrades—
					(A)$10,000,000 for
			 fiscal year 2008;
					(B)$10,000,000 for
			 fiscal year 2009;
					(C)$10,000,000 for
			 fiscal year 2010; and
					(D)$17,000,000 for
			 fiscal year 2011.
					(3)For the
			 Washington, DC Union Station tunnels to improve ventilation, communication,
			 lighting, and passenger egress upgrades—
					(A)$8,000,000 for
			 fiscal year 2008;
					(B)$8,000,000 for
			 fiscal year 2009;
					(C)$8,000,000 for
			 fiscal year 2010; and
					(D)$8,000,000 for
			 fiscal year 2011.
					(c)Infrastructure
			 upgradesThere are authorized to be appropriated to the Secretary
			 of Transportation $3,000,000 for fiscal year 2008 for the preliminary design of
			 options for a new tunnel on a different alignment to augment the capacity of
			 the existing Baltimore tunnels.
			(d)Availability of
			 appropriated fundsAmounts appropriated pursuant to this section
			 shall remain available until expended.
			(e)Plans
			 requiredThe Secretary of Transportation may not make amounts
			 available to Amtrak for obligation or expenditure under subsection (a)—
				(1)until Amtrak has
			 submitted to the Secretary, and the Secretary has approved, an engineering and
			 financial plan for such projects; and
				(2)unless, for each
			 project funded under this section, the Secretary has approved a project
			 management plan prepared by Amtrak that appropriately addresses—
					(A)project
			 budget;
					(B)construction
			 schedule;
					(C)recipient staff
			 organization;
					(D)document control
			 and record keeping;
					(E)change order
			 procedure;
					(F)quality control
			 and assurance;
					(G)periodic plan
			 updates;
					(H)periodic status
			 reports; and
					(I)such other
			 matters the Secretary determines to be appropriate.
					(f)Review of
			 plans
				(1)CompletionThe
			 Secretary of Transportation shall complete the review of the plans required
			 under paragraphs (1) and (2) of subsection (e) and approve or disapprove the
			 plans not later than 45 days after the date on which each such plan is
			 submitted by Amtrak.
				(2)Incomplete
			 plansIf the Secretary determines that a plan is incomplete or
			 deficient—
					(A)the Secretary
			 shall notify Amtrak of the incomplete items or deficiencies; and
					(B)not later than 30
			 days after receiving the Secretary’s notification under subparagraph (A),
			 Amtrak shall submit a modified plan for the Secretary’s review.
					(3)Review of
			 modified plansNot later than 15 days after receiving additional
			 information on items previously included in the plan, and not later than 45
			 days after receiving items newly included in a modified plan, the Secretary
			 shall—
					(A)approve the
			 modified plan; or
					(B)if the Secretary
			 finds the plan is still incomplete or deficient—
						(i)submit a report
			 to the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 that identifies the portions of the plan the Secretary finds incomplete or
			 deficient;
						(ii)approve all
			 other portions of the plan;
						(iii)obligate the
			 funds associated with those other portions; and
						(iv)execute an
			 agreement with Amtrak not later than 15 days thereafter on a process for
			 resolving the remaining portions of the plan.
						(g)Financial
			 contribution from other tunnel usersThe Secretary of
			 Transportation shall, taking into account the need for the timely completion of
			 all portions of the tunnel projects described in subsection (a)—
				(1)consider the
			 extent to which rail carriers other than Amtrak use the tunnels;
				(2)consider the
			 feasibility of seeking a financial contribution from those other rail carriers
			 toward the costs of the projects; and
				(3)obtain financial
			 contributions or commitments from such other rail carriers at levels reflecting
			 the extent of their use of the tunnels, if feasible.
				8.Memorandum of
			 agreement
			(a)Memorandum of
			 agreementNot later than 60 days after the date of the enactment
			 of this Act, the Secretary of Transportation and the Secretary of Homeland
			 Security shall execute a memorandum of agreement governing the roles and
			 responsibilities of the Department of Transportation and the Department of
			 Homeland Security, respectively, in addressing railroad transportation security
			 matters, including the processes the departments will follow to promote
			 communications, efficiency, and nonduplication of effort.
			(b)Rail safety
			 regulationsSection 20103(a) of title 49, United States Code, is
			 amended by striking railroad safety and inserting
			 railroad safety, including security,.
			9.Amtrak plan to
			 assist families of passengers involved in rail passenger accidents
			(a)In
			 generalChapter 243 of title 49, United States Code, is amended
			 by adding at the end the following:
				
					24316.Plans to
				address needs of families of passengers involved in rail passenger
				accidents
						(a)Submission of
				planNot later than 6 months after the date of the enactment of
				the Rail Security Act of 2007,
				Amtrak shall submit to the Chairman of the National Transportation Safety Board
				and the Secretary of Transportation a plan for addressing the needs of the
				families of passengers involved in any rail passenger accident involving an
				Amtrak intercity train and resulting in a loss of life.
						(b)Contents of
				plansThe plan to be submitted by Amtrak under subsection (a)
				shall include, at a minimum, the following:
							(1)A process by
				which Amtrak will maintain and provide to the National Transportation Safety
				Board and the Secretary of Transportation, immediately upon request, a list
				(which is based on the best available information at the time of the request)
				of the names of the passengers aboard the train (whether or not such names have
				been verified), and will periodically update the list. The plan shall include a
				procedure, with respect to unreserved trains and passengers not holding
				reservations on other trains, for Amtrak to use reasonable efforts to ascertain
				the number and names of passengers aboard a train involved in an
				accident.
							(2)A plan for
				creating and publicizing a reliable, toll-free telephone number within 4 hours
				after such an accident occurs, and for providing staff, to handle calls from
				the families of the passengers.
							(3)A process for
				notifying the families of the passengers, before providing any public notice of
				the names of the passengers, by suitably trained individuals.
							(4)A process for
				providing the notice described in paragraph (2) to the family of a passenger as
				soon as Amtrak has verified that the passenger was aboard the train (whether or
				not the names of all of the passengers have been verified).
							(5)A process by
				which the family of each passenger will be consulted about the disposition of
				all remains and personal effects of the passenger within Amtrak’s control; that
				any possession of the passenger within Amtrak’s control will be returned to the
				family unless the possession is needed for the accident investigation or any
				criminal investigation; and that any unclaimed possession of a passenger within
				Amtrak’s control will be retained by the rail passenger carrier for at least 18
				months.
							(6)A process by
				which the treatment of the families of nonrevenue passengers will be the same
				as the treatment of the families of revenue passengers.
							(7)An assurance that
				Amtrak will provide adequate training to its employees and agents to meet the
				needs of survivors and family members following an accident.
							(c)Use of
				informationThe National Transportation Safety Board, the
				Secretary of Transportation, and Amtrak may not release to any person
				information on a list obtained under subsection (b)(1) but may provide
				information on the list about a passenger to the family of the passenger to the
				extent that the Board or Amtrak considers appropriate.
						(d)Limitation on
				liabilityAmtrak shall not be liable for damages in any action
				brought in a Federal or State court arising out of the performance of Amtrak in
				preparing or providing a passenger list, or in providing information concerning
				a train reservation, pursuant to a plan submitted by Amtrak under subsection
				(b), unless such liability was caused by Amtrak’s conduct.
						(e)Limitation on
				statutory constructionNothing in this section may be construed
				as limiting the actions that Amtrak may take, or the obligations that Amtrak
				may have, in providing assistance to the families of passengers involved in a
				rail passenger accident.
						(f)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary of Transportation for the use of Amtrak $500,000 for fiscal year 2008
				to carry out this section. Amounts appropriated pursuant to this subsection
				shall remain available until
				expended.
						.
			(b)Conforming
			 amendmentThe analysis for chapter 243 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					
						24316. Plans to address needs of families of passengers
				involved in rail passenger
				accidents.
					
					.
			10.Systemwide
			 Amtrak security upgrades
			(a)In
			 generalSubject to subsection (c), the Assistant Secretary may
			 award grants, through the Secretary of Transportation, to Amtrak—
				(1)to secure major
			 tunnel access points and ensure tunnel integrity in New York, Baltimore, and
			 Washington, D.C.;
				(2)to secure Amtrak
			 trains;
				(3)to secure Amtrak
			 stations;
				(4)to obtain a watch
			 list identification system approved by the Assistant Secretary;
				(5)to obtain train
			 tracking and interoperable communications systems that are coordinated to the
			 maximum extent possible;
				(6)to hire
			 additional police and security officers, including canine units; and
				(7)to expand
			 emergency preparedness efforts.
				(b)ConditionsThe
			 Secretary of Transportation may not disburse funds to Amtrak for projects under
			 subsection (a) unless—
				(1)the projects are
			 contained in a systemwide security plan approved by the Assistant Secretary, in
			 consultation with the Secretary of Transportation;
				(2)capital projects
			 meet the requirements under section 7(e)(2); and
				(3)the plan includes
			 appropriate measures to address security awareness, emergency response, and
			 passenger evacuation training.
				(c)Equitable
			 geographic allocationThe Assistant Secretary shall ensure that,
			 subject to meeting the highest security needs on Amtrak’s entire system,
			 stations and facilities located outside of the Northeast Corridor receive an
			 equitable share of the security funds authorized under this section.
			(d)Availability of
			 fundsThere are authorized to be appropriated to the Assistant
			 Secretary $63,500,000 for fiscal year 2008 for the purposes of carrying out
			 this section. Amounts appropriated pursuant to this subsection shall remain
			 available until expended.
			11.Freight and
			 passenger rail security upgrades
			(a)Security
			 improvement grantsThe Assistant Secretary may award grants to
			 freight railroads, the Alaska Railroad, hazardous materials shippers, owners of
			 rail cars used in the transportation of hazardous materials, universities,
			 colleges and research centers, State and local governments (for passenger
			 facilities and infrastructure not owned by Amtrak), and, through the Secretary
			 of Transportation, to Amtrak, for full or partial reimbursement of costs
			 incurred in the conduct of activities to prevent or respond to acts of
			 terrorism, sabotage, or other intercity passenger rail and freight rail
			 security threats, including—
				(1)security and
			 redundancy for critical communications, computer, and train control systems
			 essential for secure rail operations;
				(2)accommodation of
			 cargo or passenger screening equipment at the international border between the
			 United States and Mexico or the international border between the United States
			 and Canada;
				(3)the security of
			 hazardous material transportation by rail;
				(4)secure intercity
			 passenger rail stations, trains, and infrastructure;
				(5)structural
			 modification or replacement of rail cars transporting high hazard materials to
			 improve their resistance to acts of terrorism;
				(6)employee security
			 awareness, preparedness, passenger evacuation, and emergency response
			 training;
				(7)public security
			 awareness campaigns for passenger train operations;
				(8)the sharing of
			 intelligence and information about security threats;
				(9)to obtain train
			 tracking and interoperable communications systems that are coordinated to the
			 maximum extent possible;
				(10)to hire
			 additional police and security officers, including canine units; and
				(11)other
			 improvements recommended by the report required under section 2(c), including
			 infrastructure, facilities, and equipment upgrades.
				(b)AccountabilityThe
			 Assistant Secretary shall adopt necessary procedures, including audits, to
			 ensure that grants awarded under this section are expended in accordance with
			 the purposes of this Act and the priorities and other criteria developed by the
			 Assistant Secretary.
			(c)Equitable
			 allocationThe Assistant Secretary shall equitably distribute the
			 funds authorized by this section, taking into account geographic location, and
			 shall encourage non-Federal financial participation in awarding grants. With
			 respect to grants for passenger rail security, the Assistant Secretary shall
			 also take into account passenger volume and whether a station is used by
			 commuter rail passengers and intercity rail passengers.
			(d)ConditionsThe
			 Secretary of Transportation may not disburse funds to Amtrak under subsection
			 (a) unless Amtrak meets the conditions set forth in section _10(b).
			(e)Allocation
			 between railroads and othersUnless the Assistant Secretary
			 determines, as a result of the assessment required by section 2, that critical
			 rail transportation security needs require reimbursement in greater amounts to
			 any eligible entity, a grant may not be awarded under this section—
				(1)in excess of
			 $65,000,000 to Amtrak; or
				(2)in excess of
			 $100,000,000 for the purposes described in paragraphs (3) and (5) of subsection
			 (a).
				(f)High hazard
			 materials definedIn this section, the term high hazard
			 materials means poison inhalation hazard materials, class 2.3 gases,
			 class 6.1 materials, and anhydrous ammonia.
			(g)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Assistant Secretary $350,000,000 for fiscal year 2008 to carry out the purposes
			 of this section. Amounts appropriated pursuant to this subsection shall remain
			 available until expended.
			12.Oversight and
			 grant procedures
			(a)Secretarial
			 oversightThe Secretary of Transportation may use not more than
			 0.5 percent of amounts made available to Amtrak for capital projects under this
			 Act—
				(1)to enter into
			 contracts for the review of proposed capital projects and related program
			 management plans; and
				(2)to oversee
			 construction of such projects.
				(b)Use of
			 fundsThe Secretary may use amounts available under subsection
			 (a) to make contracts for safety, procurement, management, and financial
			 compliance reviews and audits of a recipient of amounts under subsection
			 (a).
			(c)Procedures for
			 grant awardThe Assistant Secretary shall prescribe procedures
			 and schedules for the awarding of grants under this Act, including application
			 and qualification procedures (including a requirement that the applicant have a
			 security plan), and a record of decision on applicant eligibility. The
			 procedures shall include the execution of a grant agreement between the grant
			 recipient and the Assistant Secretary. The Assistant Secretary shall issue a
			 final rule establishing the procedures not later than 90 days after the date of
			 the enactment of this Act.
			13.Rail security
			 research and development
			(a)Establishment
			 of research and development programThe Assistant Secretary, in
			 conjunction with the Secretary of Transportation, shall carry out a research
			 and development program for the purpose of improving freight and intercity
			 passenger rail security that may include research and development projects
			 to—
				(1)reduce the
			 vulnerability of passenger trains, stations, and equipment to explosives and
			 hazardous chemical, biological, and radioactive substances;
				(2)test new
			 emergency response techniques and technologies;
				(3)develop improved
			 freight technologies, including—
					(A)technologies for
			 sealing rail cars;
					(B)automatic
			 inspection of rail cars;
					(C)communication-based
			 train controls; and
					(D)emergency
			 response training;
					(4)test wayside
			 detectors that can detect tampering with railroad equipment; and
				(5)support enhanced
			 security for the transportation of hazardous materials by rail,
			 including—
					(A)technologies to
			 detect a breach in a tank car and transmit information about the integrity of
			 tank cars to the train crew;
					(B)research to
			 improve tank car integrity, with a focus on tank cars that carry high hazard
			 materials (as defined in section 11(g));
					(C)techniques to
			 transfer hazardous materials from rail cars that are damaged or otherwise
			 represent an unreasonable risk to human life or public safety;
					(6)other projects
			 recommended in the report required under section 02.
				(b)Coordination
			 with other research initiativesThe Assistant Secretary shall
			 ensure that the research and development program under this section is
			 coordinated with other research and development initiatives at the Department
			 of Homeland Security and the Department of Transportation. The Assistant
			 Secretary shall carry out any research and development project authorized under
			 this section through a reimbursable agreement with the Secretary of
			 Transportation if the Secretary—
				(1)is already
			 sponsoring a research and development project in a similar area; or
				(2)has a unique
			 facility or capability that would be useful in carrying out the project.
				(c)AccountabilityThe
			 Assistant Secretary shall adopt necessary procedures, including audits, to
			 ensure that grants made under this section are expended in accordance with the
			 purposes of this Act and the priorities and other criteria developed by the
			 Assistant Secretary.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Assistant Secretary $50,000,000 in each of fiscal years 2008 and 2009 to carry
			 out the purposes of this section. Amounts appropriated pursuant to this
			 subsection shall remain available until expended.
			14.Welded rail and
			 tank car safety improvements
			(a)Track
			 standardsNot later than 90 days after the date of the enactment
			 of this Act, the Administrator of the Federal Railroad Administration
			 shall—
				(1)require each
			 track owner using continuous welded rail track to include procedures to improve
			 the identification of cracks in rail joint bars in the procedures filed with
			 the Administration under section 213.119 of title 49, Code of Federal
			 Regulations;
				(2)instruct
			 Administration track inspectors to obtain copies of the most recent continuous
			 welded rail programs of each railroad within the inspectors’ areas of
			 responsibility and require that inspectors use those programs when conducting
			 track inspections; and
				(3)establish a
			 program to—
					(A)periodically
			 review continuous welded rail joint bar inspection data from railroads and
			 Administration track inspectors; and
					(B)require railroads
			 to increase the frequency or improve the methods of inspection of joint bars in
			 continuous welded rail, if the Administrator determines that such increase or
			 improvement is necessary or appropriate.
					(b)Tank car
			 standardsThe Administrator of the Federal Railroad
			 Administration shall—
				(1)not later than 1
			 year after the date of the enactment of this Act, validate the predictive model
			 it is developing to quantify the relevant dynamic forces acting on railroad
			 tank cars under accident conditions; and
				(2)not later than 18
			 months after the date of the enactment of this Act, initiate a rulemaking to
			 develop and implement appropriate design standards for pressurized tank
			 cars.
				(c)Older tank car
			 impact resistance analysis and reportNot later than 2 years
			 after the date of the enactment of this Act, the Administrator of the Federal
			 Railroad Administration shall—
				(1)conduct a
			 comprehensive analysis to determine the impact resistance of the steels in the
			 shells of pressure tank cars constructed before 1989; and
				(2)submit a report
			 to the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 that contains recommendations for measures to eliminate or mitigate the risk of
			 catastrophic failure.
				15.Northern Border
			 rail passenger reportNot
			 later than 180 days after the date of the enactment of this Act, the Assistant
			 Secretary, in consultation with the heads of other appropriate Federal
			 departments and agencies and the National Railroad Passenger Corporation, shall
			 submit a report to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Transportation and Infrastructure of the House
			 of Representatives that contains—
			(1)a description of
			 the current system for screening passengers and baggage on passenger rail
			 service between the United States and Canada;
			(2)an assessment of
			 the current program to provide preclearance of airline passengers between the
			 United States and Canada as outlined in The Agreement on Air Transport
			 Preclearance between the Government of Canada and the Government of the United
			 States of America, dated January 18, 2001;
			(3)an assessment of
			 the current program to provide preclearance of freight railroad traffic between
			 the United States and Canada as outlined in the Declaration of Principle
			 for the Improved Security of Rail Shipments by Canadian National Railway and
			 Canadian Pacific Railway from Canada to the United States, dated April
			 2, 2003;
			(4)information on
			 progress by the Department of Homeland Security and other Federal agencies
			 towards finalizing a bilateral protocol with Canada that would provide for
			 preclearance of passengers on trains operating between the United States and
			 Canada;
			(5)a description of
			 legislative, regulatory, budgetary, or policy barriers within the United States
			 Government to providing pre-screened passenger lists for rail passengers
			 traveling between the United States and Canada to the Department of Homeland
			 Security;
			(6)a description of
			 the position of the Government of Canada and relevant Canadian agencies with
			 respect to preclearance of such passengers; and
			(7)a draft of any
			 changes in existing Federal law necessary to provide for pre-screening of such
			 passengers and providing pre-screened passenger lists to the Department of
			 Homeland Security.
			16.Report
			 regarding impact on security of train travel in communities without grade
			 separation
			(a)StudyThe
			 Secretary of Homeland Security, in consultation with State and local government
			 officials, shall conduct a study on the impact of blocked highway-railroad
			 grade crossings on the ability of emergency responders, including ambulances
			 and police, fire, and other emergency vehicles, to perform public safety and
			 security duties in the event of a terrorist attack.
			(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Homeland Security shall submit a report to the Committee on Commerce, Science,
			 and Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives that contains—
				(1)the findings of
			 the study conducted under subsection (a); and
				(2)recommendations
			 for reducing the impact of blocked crossings on emergency response.
				17.Whistleblower
			 protection program
			(a)In
			 generalSubchapter I of chapter 201 of title 49, United States
			 Code, is amended by inserting after section 20115 the following:
				
					20116.Whistleblower
				protection for rail security matters
						(a)Discrimination
				against employeeA rail carrier engaged in interstate or foreign
				commerce may not discharge a railroad employee or otherwise discriminate
				against a railroad employee because the employee (or any person acting pursuant
				to a request of the employee)—
							(1)provided, caused
				to be provided, or is about to provide or cause to be provided, to the employer
				or the Federal Government information relating to a perceived threat to
				security; or
							(2)provided, caused
				to be provided, or is about to provide or cause to be provided, testimony
				before Congress or at any Federal or State proceeding regarding a perceived
				threat to security; or
							(3)refused to
				violate or assist in the violation of any law, rule or regulation related to
				rail security.
							(b)Dispute
				resolutionA dispute, grievance, or claim arising under this
				section is subject to resolution under section 3 of the Railway Labor Act (45
				U.S.C. 153). In a proceeding by the National Railroad Adjustment Board, a
				division or delegate of the Board, or another board of adjustment established
				under such section 3 to resolve the dispute, grievance, or claim the proceeding
				shall be expedited and the dispute, grievance, or claim shall be resolved not
				later than 180 days after the filing date. If the violation is a form of
				discrimination that does not involve discharge, suspension, or another action
				affecting pay, and no other remedy is available under this subsection, the
				Board, division, delegate, or other board of adjustment may award the employee
				reasonable damages, including punitive damages, of not more than
				$20,000.
						(c)Procedural
				requirementsExcept as provided in subsection (b), the procedure
				set forth in section 42121(b)(2)(B), including the burdens of proof, applies to
				any complaint brought under this section.
						(d)Election of
				remediesAn employee of a railroad carrier may not seek
				protection under both this section and another provision of law for the same
				allegedly unlawful act of the carrier.
						(e)Disclosure of
				identity
							(1)In
				generalExcept as provided in paragraph (2), the Secretary of
				Transportation may not disclose the name of an employee of a railroad carrier
				who has provided information about an alleged violation of this section without
				the written consent of the employee.
							(2)EnforcementThe
				Secretary shall disclose to the Attorney General the name of an employee
				described in paragraph (1) if the matter is referred to the Attorney General
				for
				enforcement.
							.
			(b)Conforming
			 amendmentThe analysis for chapter 201 of title 49, United States
			 Code, is amended by inserting after the item relating to section 20115 the
			 following:
				
					
						20116. Whistleblower protection for rail security
				matters.
					
					.
			
